Citation Nr: 0421100	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  94-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied an increased rating for service-connected 
peptic ulcer disease, currently rated at 10 percent, and 
denied service connection for pancreatitis.

In April 1997 the Board remanded the case to the Cleveland, 
Ohio, RO, noting that the veteran's claim for pancreatitis 
was inextricably intertwined with the issue of entitlement to 
an increased rating for peptic ulcer disease.

The issue of an increased rating for the veteran's service-
connected peptic ulcer disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There is no competent medical evidence of record showing the 
veteran has pancreatitis.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A.
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, the RO notified the veteran of the provisions 
of the VCAA, advised him of the evidence needed to 
substantiate his claim, advised him of the evidence he needed 
to submit, advised him of the evidence VA would attempt to 
obtain on his behalf, and offered to assist him in obtaining 
any relevant evidence.  See Quartuccio, supra. 

The March 2004 letter that was provided to the appellant 
contains the "fourth element."   The letter specifically 
asks the veteran to obtain all relevant evidence and submit 
it to VA, to let VA know if there is any other evidence or 
information that he thinks will support his claim, and to 
tell VA of any additional relevant information or evidence he 
wants VA to get for him.  See Pelegrini, supra.

Moreover, the March 1995 rating decision, the April 1997 
Board remand, the September 1999 supplemental statement of 
the case (SSOC), and the October 2002 SSOC discuss in 
specificity the evidence considered with respect to the 
veteran's claim and the evidence needed to support that 
claim.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made more than 7 years prior to the date the VCAA was 
enacted.  

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The appellant has been repeatedly informed of the type of 
evidence necessary to substantiate his claim, and has been 
informed of the respective responsibilities of himself and VA 
as it pertains to his claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been given three VA medical examinations and 
has been repeatedly offered the opportunity to undergo 
clinical tests with respect to his claimed disability.  The 
duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  The veteran has declined 
to submit to the scheduled tests and has made it clear, over 
a period of many years, that he is unwilling to undergo any 
invasive testing.  Accordingly, further efforts in this 
regard would be futile.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  Given 
the foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions of the VCAA.  An 
adjudication of the appeal at this juncture is proper.

Factual Background

Service medical records reflect that the veteran was seen in 
January 1970 with complaints of pain in the left upper 
abdominal quadrant; was seen again in February 1970 with 
complaints of pain in the stomach and was given a provisional 
diagnosis of duodenal ulcer; was hospitalized in March 1970 
with a diagnosis of gastroenteritis; and was seen in October 
1971 with complaints of diarrhea and frequent urination and 
was diagnosed with an atonic bladder secondary to poor toilet 
habits.  The veteran's separation physical in November 1972 
was within normal limits and the veteran did not make any 
medical complaints.

In September 1973 the veteran was admitted to private 
Hospital J with complaints of severe pain in his abdomen.  
The veteran reported having a GI series 5 months prior which 
revealed a duodenal ulcer, and having another GI series 1 
week prior which concurred with that finding.  There is no 
evidence of record confirming the veteran's reported history.

An upper gastrointestinal x-ray series revealed essentially 
normal findings with the exception of a persistent collection 
of barium flecks in the duodenal bulb, consistent with an 
active duodenal ulcer.  The diagnosis was active duodenal 
ulcer.   

A chest and intravenous pyelogram series was taken 5 days 
later.  The diagnosis was normal chest with no abnormalities 
noted, and possible organic lesion in the urinary bladder.

A cholecystogram, upper gastrointestinal series and small 
bowel x-ray series was taken several days later.  The 
diagnosis was minimal irritability of the second portion of 
the duodenum which could represent duodenitis or be secondary 
to pancreatitis; normal esophagus, stomach and duodenal bulb; 
normal gallbladder with no stones; and essentially normal 
small bowel pattern.

In August 1976 the veteran was admitted to private Hospital M 
with complaints of generalized body aches following an auto 
accident two weeks prior.  An upper GI series indicated a 
duodenal deformity most likely related to chronic ulcer 
disease with no definite active ulcer crater demonstrated.  A 
secondary diagnosis of irritable bowel syndrome and deformity 
of the duodenal bulb with pylorospasm was given.

In July 1978 the veteran was admitted to private Hospital J 
with complaints of epigastric pain, nausea and diarrhea.  
Gall bladder x-ray showed the gall bladder to be normal and 
upper GI revealed minimal irritability of the second portion 
of the duodenum.  He was treated for an ulcer and discharged 
7 days after admission.  The hospital report contains the 
statement that the veteran had refused a barium enema during 
his hospitalization and had also refused a barium enema 
during his prior admissions to this hospital and Hospital M.

In June 1979 the veteran was admitted to private Hospital M 
with complaints of abdominal pain, nausea, vomiting, fullness 
in the rectum, and blood in the stool.  The veteran reported 
a history of peptic ulcer disease 2 years prior.
Physical examination was unremarkable, including a rectal 
examination.  Chest x-ray, upper GI series and occult blood 
were all negative.  The upper GI series showed the esophagus, 
the stomach the duodenum to be normal, with no evidence of 
peptic ulcer disease.  The diagnosis was functional gastro-
intestinal disease.

In February 1987 the veteran was admitted to private Hospital 
M with right lower quadrant pain.  There was no evidence of 
any obstruction, the gallbladder was normal in size and 
echogenicity with no evidence of any gallstones within the 
gallbladder.  There was marked degree of spasm seen in the 
pyloric canal region with a delayed filling of the duodenal 
bulb.  The physician opined that the duodenal bulb might be 
deformed, possibly with an underlying ulcer in the duodenal 
bulb.  The final diagnosis was acute peptic ulcer disease and 
acute duodenitis. 

In August 1990 the veteran was admitted to private Hospital M 
with recurrent epigastric pain, nausea and increasing 
abdominal pain.  The veteran reported that he had some tests 
done as an outpatient that showed his pancreatic enzymes to 
be elevated.  A pancreatic sonogram was essentially normal.  
There was no evidence of renal mass or hydronephrosis, 
cholelithiasis, gallbladder wall thickening, or 
pericholecystic fluid collection, and there was appropriate 
liver excretion into the common bile duct.  Notwithstanding 
the absence of any clinical evidence to support it, the final 
diagnosis included acute pancreatitis.

In February 1992 the veteran was admitted to private Hospital 
M with chest pain.  The veteran reported a history of chronic 
pancreatitis.  The final diagnoses included a history of 
pancreatitis and acute gastritis.

A VA medical examination was performed in August 1993.  The 
patient reported being diagnosed with peptic ulcer disease 
some time ago and that he had an episode of pancreatitis.  
His main complaint was chronic indigestion but he also 
reported periodic vomiting, occasional hematemesis, melena, 
and pain in the epigastric region.  The examining physician's 
assessment after physical examination was history of peptic 
ulcer disease, presently under treatment, symptomatic.   

A hearing was held at the Pittsburg, Pennsylvania RO in 
December 1994.  At that hearing the veteran contended that he 
should have been granted service connection for pancreatitis 
which was noted in his "original disability examination", 
and he is being treated for his pancreas at no cost.  The 
veteran offered to obtain a letter from his VA physician 
confirming all this.

A VA outpatient treatment record in August 1993 shows a 
history of drug-induced pancreatic insufficiency and peptic 
ulcer disease.  The diagnoses were pancreatic insufficiency 
and peptic ulcer disease.

VA outpatient treatment records in February and June 1994 
noted treatment for pancreatic insufficiency and peptic ulcer 
disease.

A December 1994 letter from the veteran's treating VA 
physician stated that the veteran was under his care and was 
currently receiving medical therapy for chronic pancreatitis 
and peptic ulcer disease.  The veteran's medication for those 
conditions included pancreatic enzyme replacement and 
Tagamet.

A VA outpatient treatment record in February 1995 reflects 
patient presented with rectal bleeding and reported a history 
of chronic pancreatitis.  Physical examination revealed 2 
large hemorrhoids.  Diagnosis was hemorrhoids.

VA outpatient treatment records in July 1995, October 1995, 
and November 1995 reflect that the veteran reported a history 
of chronic pancreatitis and peptic ulcer disease, but no 
diagnosis of pancreatitis was made.

A November 1995 VA radiology report reflects no evidence of 
thickening of the gallbladder wall or pericholecystic fluid 
collection, with the common duct within normal limits.  There 
was no mass in the region of the head or body of the 
pancreas, with the tail of the pancreas obscured by bowel 
contents.  The impression was cholelithiasis.

May 1996 and December 1996 VA outpatient records from the 
veteran's treating physician reflect a veteran-reported 
history of chronic pancreatic insufficiency.

An April 1997 Board decision remanded the veteran's appeal to 
the RO.  The Board found that the issue of entitlement to 
service connection for pancreatitis, including on a secondary 
basis, was inextricably intertwined with the issue of 
entitlement to an increased rating for peptic ulcer disease.  
The Board specifically asked for a VA examination by a 
gastroenterologist to determine the nature and extent of the 
veteran's peptic ulcer disease and the etiology of any 
currently identified pancreatitis, with all indicated studies 
performed.   The examining physician was asked to opine 
whether it was at least as likely as not that any currently 
identified pancreatitis was related to the veteran's 
complaints during service, or whether it was at least as 
likely as not that any currently identified pancreatitis was 
caused or chronically worsened by the veteran's service-
connected peptic ulcer disease.  Then, the RO was to 
readjudicate the issue of entitlement to service connection 
for pancreatitis, including on a secondary basis, taking into 
account the decision in Allen v. Brown, 7 Vet.App. 439 
(1995).

In accordance with the Board remand, the RO ordered a medical 
examination, including an endoscopy, and the veteran was 
examined in February 1998.

The examination report reflects "a history of a diagnosis of 
chronic pancreatitis."  The examining physician noted that 
the veteran was diagnosed with pancreatitis in the past  
"although the basis of this diagnosis is unclear."  The 
veteran reported that over the years since that diagnosis, he 
has had persistent nausea, sometimes vomiting twice per week, 
seven to eight liquid bowel movements a day associated with 
lower abdominal cramping, and gas with incomplete evacuation.  
The veteran further reported bright red blood attributed to 
hemorrhoids, rare black stools, chronic fatigue, some 
difficulty sleeping and some occasional depressed moods.

Physical examination revealed a 170-pound male is no apparent 
distress.  Abdomen was soft, mildly diffusely tender, with no 
rebound.  There were no masses or organomegaly.

The diagnosis was a history of abdominal pain, diarrhea and 
nausea with a history of chronic pancreatitis and peptic 
ulcer disease since the early 1970s.  The physician stated: 
"There is no clear evidence, certainly no studies have 
definitively diagnosed pancreatitis in this patient."   The 
physician opined that some of the veteran's symptoms might be 
secondary to a pancreatic insufficiency, or irritable bowel, 
and possibly a hypersecretory state with a history of 
abdominal pain and diarrhea.

The physician said: "At this point...we do not have enough 
information to make a definitive diagnosis of chronic 
pancreatitis.  Furthermore with a history of ulcer disease it 
is unclear whether his persistent peptic symptoms represent 
ulcer, reflux disease or nonulcerative dyspepsia."  The 
physician felt it would be reasonable to repeat an endoscopy 
(EGD) and would defer his workup, but the veteran was   "not 
interested" in an EGD. 

A March 1998 VA internal message response to a query of the 
status of the examination notes that "the patient still has 
not decided if he wishes to have" the EGD examination 
completed.

A March 1998 VA outpatient record reflects that the veteran 
was called to schedule an EGD for his medical examinations 
conducted in February 1998.  The veteran said he was 
"allergic to barium."  After the test was explained to him 
he still did not want the test.  When asked if he was 
refusing to be scheduled for the test he said "yes."

VA outpatient treatment reports of May, June, October, 
November and December 1998 all reflect a history of 
pancreatitis, but no current symptomatology.

Another VA examination was conducted in October 1998.  In 
conducting a record review, the examining physician noted 
that there were no written reports in the file for the 
gastrointestinal series and numerous endoscopies that the 
veteran reportedly had at a civilian hospital shortly after 
his discharge.

The veteran reported nausea approximately four times a week, 
abdominal cramping six times a day, constant fatigue, and 
feeling weak, depressed and anxious.

Upon physical examination, the physician found no specific 
site of ulcer disease.  The epigastric area was palpated and 
the veteran did not describe any pain.  The veteran described 
pain in the right upper quadrant upon palpitation.

The examining physician discussed the case with the physician 
who previously examined the veteran in February 1998.  An EGD 
had been recommended at that time but the patient refused it.  
An abdominal plate to rule pancreatic calcifications, A CAT 
scan of the abdomen to rule out pancreatic complication due 
to a history of pancreatic insufficiency, and lipase, 
amylase, chemistry-190, complete blood count, PT, and PTT 
were all ordered in preparation for a scheduled EGD.  The 
veteran stated he "would consider whether or not he wanted 
to have the EGD" and would discuss it with his treating 
physician.  The veteran thought he would get Valium for the 
EGD, and he was allergic to Valium, but he was advised he 
would get versed and Demerol, and not Valium.

In an addendum to the examination it was noted that the 
veteran determined that he was not interested in diagnostic 
testing "at this time."  He did not go for his scheduled 
EGD and failed to report for his scheduled CAT scan of the 
abdomen.

The veteran was rescheduled for a CAT scan in February 1999 
for which he showed.  However, had been told to pre-medicate 
2 days prior to the test and he failed to do so, resulting in 
a CAT scan without contrast and the need to reschedule him.

A February 1999 VA outpatient treatment record reflects that 
his treating physician advised the veteran of the need to 
complete a CAT scan with contrast and wrote the appropriate 
prescriptions for his premedication.  Medical records reflect 
that the CAT scan with contrast was done in March 1999 and 
showed a normal appearing pancreas.

In November 2000 the veteran was referred by his VA treating 
physician for a gastroenterology consult for complaints of 
gastroesophageal reflux disease and diarrhea.  The 
gastroenterologist noted the veteran's long-ago diagnosed 
chronic pancreatitis.  He also noted that the etiology for 
that diagnosis is unclear and that the veteran's last CT scan 
in March 1999 showed a normal appearing pancreas.  The 
physician's clinical impression was chronic idiopathic 
pancreatitis, apparently by history, since "the last CT scan 
did not show any evidence of calcification and he [the 
veteran] has no history of diabetes."  The physician went on 
to say that "it is unclear that he [the veteran] has chronic 
pancreatitis based on his most recent CT scan and most recent 
laboratory studies."  

The examining physician further noted that it was reasonable 
to do an endoscopy given that the veteran's last one was 20 
years ago and the veteran has had long-standing reflux 
symptoms.  The veteran, however, refused "any sort of 
intervention such as an endoscopy," and was to be seen in 
the Gastroenterology Clinic in the next four to six months to 
see is his reflux symptoms had improved and to decide whether 
he needed to have an endoscopy performed.   He has not 
returned to the clinic.

There are numerous VA outpatient record entries between 
February 1994 and October 2002 signed by the veteran's 
treating physician.  Virtually all of them note a history of 
pancreatitis or pancreatic insufficiency.  However, none of 
them contain a diagnosis of pancreatitis.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 194 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310;
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996). Where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran contends, in essence, that he was diagnosed with 
pancreatitis within one year of his discharge from active 
service and service connection should be granted on a direct 
basis.  Alternatively, he contends that pancreatitis should 
be service-connected as secondary to his service-connected 
peptic ulcer disease.

Service medical records clearly indicate that the veteran was 
seen for abdominal distress in 1970 and a work-up for a 
possible ulcer was done.  Private medical records show that 
the veteran was diagnosed with a duodenal ulcer within one 
year of discharge.  

However, while there is competent medical evidence of record 
of a diagnosis of duodenal ulcer within one year of 
discharge, there is no competent medical evidence of record 
establishing that the veteran has pancreatitis.   

The veteran was admitted to Hospital J in September 1973 and 
a diagnosis of duodenal ulcer was made.  The only mention of 
pancreatitis is found in an x-ray report which contains the 
conclusion that the findings of irritability of the second 
portion of the duodenum represent duodenitis or be secondary 
to pancreatitis.

The veteran was hospitalized at private hospitals for 
abdominal / gastro-intestinal distress in 1976, 1978, 1979, 
and 1987.  No diagnoses of pancreatitis were made.

It is not until 1990 that a diagnosis of pancreatitis was 
made, and that was despite the fact that there was no 
objective clinical evidence to support the diagnosis.  An 
abdominal sonogram showed that the pancreas appeared to be 
normal, there was an absence of gallbladder wall thickening, 
and there was appropriate liver excretion into the common 
bile duct.

Subsequent to the 1990 diagnosis of acute pancreatitis, the 
veteran has variously self-reported a history of acute 
pancreatitis, an episode of pancreatitis, and chronic 
pancreatitis.  However, the only diagnosis of pancreatitis of 
record is the August 1990 diagnosis, at a private hospital, 
notwithstanding the absence of any clinical evidence to 
support it. 

Following the Board's remand in April 1997, the RO has made 
several attempts to perform the appropriate clinical studies 
to determine whether or not the veteran has pancreatitis and, 
if so, the extent of his disability.  Two VA medical 
examinations were conducted in 1998 and one in 2000.

The report of the February 1998 examination contains a 
notation of "a history of a diagnosis of chronic 
pancreatitis."  However, the examining physician also noted 
that the basis of this diagnosis was unclear. The record 
reflects the examining physician's belief that an endoscopy 
(EGD) was needed, but the veteran was "not interested" in 
an EGD. 

The report of the October 1998 examination indicates that the 
examiner was unwilling to make a diagnosis without diagnostic 
and clinical tests. The veteran said he was "not 
interested" in diagnostic testing "at this time."  He did 
not present for the lab work in preparation for his EGD; he 
did not go for his scheduled EGD; and he failed to report for 
his scheduled CAT scan of the abdomen.  Four months later the 
veteran did report for his CAT scan, which showed the 
pancreas to be normal.

The report of the November 2000 gastroenterology examination 
contains the examining physician's observation that the 
etiology for the veteran's long ago diagnosis of pancreatitis 
was unclear and that the veteran's last CT scan in March 1999 
showed a normal appearing pancreas.  The physician went on to 
say that "it is unclear that he [the veteran] has chronic 
pancreatitis based on his most recent CT scan and most recent 
laboratory studies."  The report contains the physician's 
statement that an endoscopy should be done, but the veteran 
refused any sort of intervention.  The veteran was to be seen 
in the Gastroenterology Clinic in the next four to six months 
to see is his reflux symptoms had improved and to decide 
whether he needed to have an endoscopy performed, but there 
is no evidence of record that he ever returned.

In view of the last three medical examination reports, none 
of which conclude that a current pancreatic disability is 
shown, and current lab and diagnostic reports, all of which 
show a normal pancreas; and in view of the veteran's 
unwillingness to undergo invasive procedures which might show 
a pancreatic disability, it must be concluded that 
pancreatitis is not shown. 

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran, which requires that if the evidence 
preponderates in favor of the veteran or is in relative 
equipoise, the claim must be allowed and that the claim may 
be denied only if the fair preponderance of the evidence is 
against the claim.  However, the preponderance of the 
evidence is against the claim and the doctrine is not for 
application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for pancreatitis is denied.


REMAND

While the veteran has had three VA medical examinations over 
the last few years with regard to his claim for service 
connection for pancreatitis, he has not had a VA medical 
examination to assess whether or not his service-connected 
peptic ulcer disability has worsened sufficiently to warrant 
an increased rating.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1. Ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed. In particular, ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied, 
consistent with the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) and all applicable 
legal precedent.

2. Schedule the veteran for a VA 
gastrointestinal examination by a 
physician with the appropriate expertise 
to determine the severity of his peptic 
ulcer disease. The claims folder must be 
made available to the VA examiner for a 
review of the veteran's pertinent medical 
history, and the examiner is asked to 
confirm in the report of his/her 
evaluation that he or she has reviewed 
the claims folder, including all of the 
veteran's prior relevant medical history. 
All necessary testing should be done.

The examiner is requested to provide an 
opinion as to the current nature and 
severity of any manifestations of the 
veteran's peptic ulcer disease, to 
include discussing the frequency of 
symptom recurrences. The examiner is 
requested to state whether the veteran 
has anemia and/or sustained weight loss 
that is productive of any impairment in 
health, and also to comment on the 
presence and degree, or absence of, pain, 
vomiting, hematemesis or melena.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are provided.

3. Thereafter, review the claims file to 
ensure the requested development has been 
completed to the extent possible. If a 
requested development is incomplete, take 
corrective action. 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

4. Upon completion of all requested 
development, the RO should again consider 
the veteran's claim for an increased 
rating for his service-connected peptic 
ulcer disease.  If any action remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



